DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, in the reply filed on 3/15/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “displacing … according to a profile” in line 11, but does not define a manner of accordance.  The claim does not define a manner in which the step of displacing depends from a profile of the sealing area.

Regarding claim 7, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 7 recites “object is moved according to the measured support” in line 3, but does not define a manner in which movement depends from the measurement.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GOULD et al. (US 4,909,870).
	Regarding claims 1, 6, and 8, GOULD teaches providing an object fastener strip 11 having a sealing area along a slot to be covered by a sealing strip web 10 with an adhesive that is activated by ultrasound, feeding the sealing strip 10 from rotating roller 17 so as to place the sealing strip between 
	Regarding claims 2 and 3, GOULD teaches displacing the object fastener strip 11 via rotational movement of the object around a rotation axis of roll that is directed transverse to the direction of displacement of the object fastener strip 11 (fig. 4; col. 4, lines 37-40).
	Regarding claim 5, GOULD teaches linear direction of the application area (area of object 11 contacted with the sonotrode horn 36 via the sealing strip 10) is parallel to the direction of rotation of object 11 around roll 23 (fig. 4).

Allowable Subject Matter
Claims 4, 7, and 9-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Methods similar to those claimed are disclosed by OFF et al. (US 4,328,061), HEIL (US 2006/0216454), BORN (US 2016/016356), MITCHELL (US 2002/0071950), DILNIK et al. (US 5,660,666), VOGT et al. (US 6,513,221), DeWOSKIN (US 4,633,565), GOTO (US 2012/0085479), MALCHOE et al. (US 2019/0001430), and IPPERS et al. (US 2012/0111475).  The prior art of record does not teach or fairly suggest such an sonic bonding method wherein the displacement of the object is in a direction parallel to the direction of the rotation axis, movement of the object depends upon a sensed pressing force of the sonotrode on the object, displacing the object until the sealing strip returns on itself by being adhered by the sonotrode onto a part of the sealing strip already adhered to the object, or cutting the sealing strip after covering by the sealing strip the sealing area of the object.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nickolas R Harm whose telephone number is (571)270-7605.  The examiner can normally be reached on 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICKOLAS R HARM/Examiner, Art Unit 1745                                                                                                                                                                                                        
/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        March 25, 2021